Title: To John Adams from Timothy Pickering, 23 October 1797
From: Pickering, Timothy
To: Adams, John



Sir,
Trenton Octr. 23. 1797.

Yesterday morning I received letters from Mr. Bulkeley, our new consul, dated at Lisbon the 26th & 29th & 30th of August. Mr. Smith embarked in the same ship with him at Philadelphia, the 20th of July, and they arrived at Lisbon the 20th of August. Mr. Smith would have written, if he had known of the conveyance; but he was in the country at Mr. Bulkeley’s father’s.
Mr. Bulkeley’s information is, that an Express arrived from Paris on the 25th of August, with intelligence that preliminaries of peace between France & Portugal had been signed—“the terms had not publickly transpired, however there appeared to be no doubt but that there is to be a cession of territory (in the Brazils) and payment of twenty five millions of livres, by Portugal.” Some said that Goa was also to be ceded.
He confirms the account before received of Admiral Nelson’s expedition to Tenerife, and his defeat, with the loss of an arm, the death of Captain Bowen & other officers, & between 3 & 4 hundred men, of whom 250 were drowned by the surf in landing.
On Saturday evening (the 21st) I received a letter from Mr. Murray, dated at the Hague the 21st of July. He mentions the former negociation between the French Republic & Portugal, and the manner in which it was broken off; which displays the perfidy of the Directory. I suppose he received the details from the Portuguese minister, the Chevalier D’Aruejo, then (July 21) in Holland. “He was sent to enter into a treaty of peace at Paris—He and M. Delacroix entered upon the subject—agreed to the arrangements—and there was nothing wanting but signatures. Intelligence arrived of Buonaparte’s brilliant successes—of the fall of Mantua—and they told the Chevalier, that if he wished for a settlement of subsisting differences he must sign that paper—giving him an arrangement very different from what had been agreed upon. This he refused to do: and he was then told that he must quit Paris, but might stay in France. He chose to leave the Republic; and came to Holland.” It was after this that the Dutch, on the demand of the French Government, suspended their intercourse with Portugal, commercial & political. Portugal immediately laid an embargo, by which three rich Dutch India men were stopt in the Tagris. Then the Dutch retracted the terms “political intercourse,” and the embargo was removed.
The French Government too, after dictating the leading principle of the Dutch constitution (the unity & indivisibility of the republic) and otherwise interfering in the deliberations of the convention, have attempted to influence its final adoption by the people, by an address from the Minister Noel to the Batavian Convention; which address has been translated into Dutch, to produce its intended effect. The French copy received from Mr. Murray I now inclose: the Dutch translation I shall send to Mr. Van Polanen.—In 18 days (from July 21) the people were to vote for or against the adoption of the constitution.—What is most remarkable is, that this insulting address of Noel’s does not appear to offend the Dutch; “so broken and dejected in the spirit of this once high tempered people.” “Far from offending, this vote gives pleasure—and most to the best people—the orderly & the honest; who are content to be drawn out of the abyss by the hand which overthrew them.”—Twelve high democrats of the Convention have published an address to the people, urging them not to accept the proposed constitution “because it is too federal, too aristocratic.” The moderates have also addressed, and written letters to the Orangists: but these refuse to meddle or vote on one side or the other.
Mr. Murray closes his details with this reflection. “This country is the school where our politicians might study what to avoid. Unhappily for the whole world, a great part of Europe swells the lessons from which we may be taught the certain death, that awaits the liberties & happiness of any people among whom the French obtain a finger’s breadth of political ground.”
On the 21st instant, in the evening I also received Genl. Pinckneys latest letter, which is dated the 26th of July at the Hague. He acknowledges the receipt of my letter which informed him of your having named Judge Dana & General Marshall to join him in making another attempt to negociate with the French Republic. On this he says—“Be assured, sir, I am thoroughly convinced of the propriety of appointing a Commission, and exceedingly pleased to have colleagues who are as eminent for their talents as respectable for their characters. Tho’ I have not the honor at present of knowing them personally, it shall be my study to cultivate their friendship & goodwill, and to promote, in perfect harmony with them, the objects of our particular mission, and the advantage of our common country.”—In a former letter he mentioned his having seen the nomination in a news-paper; and he seized that occasion to express the pleasure and satisfaction it gave him. The sentiment exactly corresponds with the idea I had formed of the unassuming, disinterested & truly patriotic character of General Pinckney.
In a series of letters he has communicated what was passing in Paris respecting the affairs of the United States. Major Mountflorence was his regular & intelligent correspondent. Thro’ his agency the letter to General Pinckney (of the 16th of last January) was translated and printed. A 1000 copies, by Genl. Pinckney’s orders, to be distributed; and which were distributed, and producing good effects. The Consuls at the different ports having urgently called for it, he ordered 500 more copies to be printed. All the members of the legislature were furnished, and officers of government. M. Segur & some others wish the case of gratitude had been touched more lightly. Genl. Pinckney, however, thinks all that is said upon it was necessary. “The friends of Vergennes (says Mountflorence) do not like the facts laid to his charge. M. Marbois would have wished Colo. P. had not so deeply pressed that matter: but taking the whole together, the very great majority of the readers admire the strong manner of arguing and the moderation of the letter; and it is perceivable that some of the worst disposed persons against us have altered their dispositions.” The Consuls in many of the ports of France who wrote for the letter, say “it has had a wonderful effect upon the minds of many persons, both in and out of office, who neither knew the facts, nor were aware of the arguments used.”
Mr. Mountflorence appears to be on very familiar & friendly terms with many members of the legislature, one of whom said he was convinced that a majority were determined to bring about a reconciliation with the United States. Several of the members of each council had explicitly mentioned their approbation of the sentiments you delivered in your speech to Congress at the opening of the late session. The Committee on Pastoret’s motion had not reported: which Genl. Pinckney ascribes to the very interesting situation of their own affairs, on account of the differences between the Directory and the Council of 500.—On every occasion Genl. Pinckney repeats his opinion, that firm conduct alone will ensure to us the most desirable terms. He will consequently be disappointed and mortified with the proceedings of the last session of Congress; so different from what your speech had led him and Mr. Murray to anticipate. Both mention the high satisfaction which it gave them.
You will recollect the news-paper accounts of the ship Juliana of Baltimore, carried into Havre, for want of a rôle d’egquipage. The Commercial tribunal of Havre acquitted her. The captors appealed to the Tribunal of the Department, by which the sentence was reversed—but merely for an informality in the Court—and the cause sent back to be tried anew.  The Commercial Tribunal has again (and in stronger terms than before) declared the capture unlawful. The informality consisted in this, that altho’ there were three of the judges of the tribunal present, yet they took assistants (suppléans), which was to be done only when fewer than three of the judges were present.
You have doubtless noticed in the newspapers, intelligence from Washington (or Brownesville, formerly Red Stone, on the Monogehela) in Pennsylvania, under date of October 2d. or 3d. that a person had arrived there in 45 days from the Natchez (or New Orleans) & said the posts were given up by the Spaniards, and that the Commissioners were running the boundary line.—I have no other information on the subject. You will recollect that this was Mr. Ellicott’s expectation, according to the account given in the extract of the letter I had lately the honor to send, you from a gentleman who had come from New Orleans. I have written to his brother, to learn at what time he left New Orleans. The newspaper article above mentioned would carry back the person’s departure from N. Orleans to the 16th of August.
I am most respectfully, sir, / your obt. servant
Timothy Pickering